Citation Nr: 9931579	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUES

1.  Whether the claim of entitlement to service connection 
for an acquired psychiatric disorder is well-grounded.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran was a member of the United States Merchant 
Marines from December 1943 to February 1945.  The veteran's 
DD-214 indicates that in this capacity he was embarked on 
ships in ocean going service for the following periods:  from 
December 3, 1943 to February 14, 1944; from April 3, 1944 to 
May 15, 1944; from June 9, 1944 to July 15, 1944; and from 
December 10, 1944 to February 19, 1945.  38 C.F.R. § 
3.7(x)(15) (1999).  This appeal arises from a December 1997 
rating action in which the RO denied service connection for a 
nervous condition.


FINDING OF FACT

The claim of service connection for an acquired psychiatric 
disorder is plausible.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a statement dated April 15, 1997, the veteran clarified 
earlier reports concerning the onset of a psychiatric 
disorder by noting that he had a nervous breakdown while 
serving on a ship named the "Robert E. Perry," and that he 
was taken off the ship and treated at a U.S. Army field 
hospital in Wales.  His DD-214 shows that he served aboard 
the Robert E. Peary from April 3, 1944 to May 15, 1944.   
Documented attempts by the RO to retrieve the medical records 
of this treatment from the National Personnel Records Center 
and the Health Data Center were unsuccessful.

The veteran was hospitalized at the Bangor State Hospital in 
June 1945.  The hospitalization records reveal that the 
veteran was diagnosed with manic depressive psychosis, 
etiology unknown.

A letter of medical treatment dated in March 1997 was 
received from C.D. Sparrow, M.D.  Dr. Sparrow stated that 
over the years the veteran has suffered from anxiety.  He 
indicated that for the past several years, the veteran has 
discussed his service in the Merchant Marine during World War 
II.  In particular, the veteran recalled incidents of being 
torpedoed on numerous occasions.  He was involved in saving 
boats that were sinking.  As a result of these rescue 
missions, the veteran reported spending three months at a 
hospital in Wales for what he described as his nerves being 
shot.  Dr. Sparrow concluded with the veteran that a lot of 
the veteran's "bad nerves" was a result of his war 
experiences.      

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  A person 
who submits a claim for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

The veteran was diagnosed with manic depressive psychosis in 
1945 and with anxiety in 1997.  As such, the first Caluza 
requirement is met.  The veteran is competent to report that 
he was treated for a psychiatric disorder while in ocean 
going service with the Merchant Marines.  He has done so, and 
the second Caluza requirement is met.  Furthermore, the 
veteran's private physician has attributed the veteran's 
anxiety to his experiences in the Merchant Marines.  As such, 
the third Caluza requirement for a well-grounded claim is 
met.  Accordingly, the Board of Veterans' Appeals (Board) 
concludes that the claim of service connection for an 
acquired psychiatric disorder is well-grounded.       


ORDER

The claim for service connection for an acquired psychiatric 
disorder is well-grounded, and to this extent, the appeal is 
granted.


REMAND

The veteran was diagnosed with manic depressive psychosis in 
1945.  Currently, his private physician has stated that he 
has anxiety.  In this regard, the Board finds that a VA 
psychiatric examination is warranted to determine the correct 
diagnosis and etiology of any current psychiatric disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him whether he has recevieved any 
current treatment for a psychiatric 
disorder.  If so, such records should be 
obtained and associated with the claims 
folder.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder.  
All clinical findings should be reported 
in detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If an 
acquired psychiatric disorder is 
currently shown, the examiner should 
furnish an opinion for the record as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder (neurosis and/or psychosis) 
developed during any period of ocean 
going service in the Merchant Marines or 
is otherwise related to ocean going 
service in the Merchant Marines.

3.  Following completion of the foregoing 
development, the RO should review the 
claim for service connection for an 
acquired psychiatric disorder and 
determine whether the claim may be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







